Citation Nr: 1038447	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service-connection for a left knee disability.

2.  Entitlement to service-connection for a left shoulder 
disability.

3.  Entitlement to an initial evaluation in excess of 10 percent, 
prior to July 23, 2002, and in excess of 40 percent therefrom, 
for lumbar strain with postoperative degenerative disc disease at 
L5-S1.  

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 1992 
and from August 2000 to July 2001.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that service connection for low back pain status 
post lumbar laminectomy was granted in a July 2001 rating 
decision and a 10 percent disability evaluation was assigned.  In 
an August 2003 rating decision, the evaluation was increased to 
40 percent, from July 23, 2002.  The Board notes that since the 
increase to 40 percent did not constitute a full grant of the 
benefits sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In June 2009, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) to afford the Veteran a hearing.  The Veteran testified 
before the undersigned Veterans Law Judge in Washington, D.C., 
via videoconference in June 2010.  A transcript of the hearing 
has been associated with the claims file and the case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran is seeking service connection for a left knee 
disorder and a left shoulder disorder.  He asserts that he 
sustained a left knee injury and a left shoulder injury during 
service and has chronic residual disability as a result of the 
in-service injuries.  

In regard to a left knee disorder, the Veteran testified that he 
injured his left knee during the first period of service upon 
stepping into a pothole in basic training in approximately 
August, September, or October of 1991.  Transcript at 6 & 20-21 
(2009).  He added that several days after the injury, while on 
leave, he underwent treatment for the left knee at an identified 
Air Base.  Id. at 21.  The Board notes that service treatment 
records associated with an in-service left knee injury during the 
first period of service have not been associated with the claims 
file.  

In addition, the Veteran testified that while standing on a 
ladder painting during the first period of service, the ladder 
tipped over, and upon reaching out to grab on to something, he 
dislocated his left shoulder.  Id. at 4-5.  He added that after 
the injury, which occurred in approximately June, July, or August 
of 1992, he was placed on light duty while attached to a 
"service school command," stationed at an identified Naval 
facility.  Id. at 16-17.  He related that he continued to have 
"subdislocations" and complained of left shoulder pain during 
the second period of service, and had left shoulder surgery in 
the previous year.  Id. at 18-19.  The Board notes that service 
treatment records associated with the left shoulder injury during 
the first period of service have not been associated with the 
claims file.  

The Veteran further testified that he had dependent treatment 
relevant to the left knee and left shoulder shortly after 
separation in 1993 or 1994 at an identified Naval facility.  Id. 
at 6 & 23.  The Board notes that relevant dependent treatment 
records have not been associated with claims file.  

The Board notes that the Veteran was afforded a VA examination in 
November 2000.  The examination report notes a history of an 
onset of gradual left knee pain with running in September 2000 
and a gradual onset of left shoulder symptoms in October 2000, 
with no known trauma or injury reported.  The relevant 
assessments were bilateral shoulder strain with residuals of pain 
and left knee strain with residuals of pain.  No nexus opinion 
was provided.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that once VA undertakes a duty to provide a medical 
examination, due process requires VA to notify the claimant prior 
to the adjudication of the claim of any inability to obtain 
evidence sought (including a VA examination with medical 
opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing 
Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty 
to return an inadequate examination report "if further evidence 
or clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds the examination 
report and opinion to be inadequate for a determination in regard 
to entitlement to service connection for a left knee disorder and 
a left shoulder disorder.  Thus, an opinion should be obtained, 
stated in the positive or negative in the specific terms noted in 
paragraph number 4 below, in regard to whether a left knee 
disorder or left shoulder disorder is etiologically related to 
in-service disease or injury, service-connected disability, or 
otherwise related to service.

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009).  Service connection basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  

In addition, the Veteran testified that during service, medical 
personnel told him that his left shoulder symptoms may be due to 
his back.  Transcript at 20 (2010).  The Board notes that except 
as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310 (2010).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In addition, in regard to the evaluation of the Veteran's 
service-connected lumbar strain with postoperative disc disease 
at L5-S1, the Board notes that service connection for low back 
pain status post lumbar laminectomy was granted in a July 2001 
rating decision, and while an August 2003 rating decision notes 
that a "new" claim for an increased rating for the back 
disability was received on July 23, 2002, the evidence 
establishes that this appeal stems from the initial evaluation 
assigned at the time service connection was granted in the July 
2001 rating decision.  

More specifically, following the August 30, 2001 notice to the 
Veteran of the July 25, 2001 rating decision granting service 
connection for low back pain status post lumbar laminectomy, the 
Veteran filed a notice of disagreement via VA Form 21-4138, dated 
July 23, 2002, and date stamped received by VA on July 29, 2002.  
The Veteran asserted that his back disability resulted in a 
higher degree of impairment than reflected in the 10 percent 
rating assigned.  The Board notes that a notice of disagreement 
filed within one year of the notification of the rating decision 
is timely, and thus, the July 2002 notice of disagreement 
effectively initiated the appellate process in regard to the July 
2001 rating decision.  

Further, a statement of the case pertaining to the evaluation of 
the back was issued in July 2003, and the next document in the 
claims file is a July 2003 deferred rating decision noting that 
the Veteran's notice of disagreement, "should also be considered 
a claim for increased compensation for his back condition."  An 
August 2003 supplemental statement of the case and an August 2003 
rating decision reflect that the back disability was 
recharacterized as lumbar strain with disc disease at L5-S1, 
postoperative, and the evaluation was increased to 40 percent, 
from July 23, 2002.  The AOJ noted that July 23, 2002, "was the 
day we received your Notice of Disagreement, which was also 
considered to be a new claim for increased compensation."  

The Veteran filed a VA Form 9 in August 2003, thereby perfecting 
an appeal of the July 2001 rating decision in regard to the 
service-connected back disability.  The Board notes that while 
the AOJ has created a staged rating in assigning the 40 percent 
evaluation from July 23, 2002, no prejudice to the Veteran has 
resulted, as the degree of impairment due to the service-
connected back disability on appeal is for consideration during 
the entire period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings at different times, based on facts 
found, are for consideration.  Hart v. Mansfield, 21 Vet App 505 
(2007). 

In addition, the July 2001 rating decision reflects that low back 
pain status post lumbar laminectomy was assigned a 10 percent 
rating under Diagnostic Code 5295.  In the August 2003 rating 
decision, the AOJ characterized the service-connected back 
disability as lumbar strain with disc disease at L5-S1, 
postoperative, and the rating increased to 40 percent under 
Diagnostic Codes 5293-5292.  A July 2005 rating decision reflects 
that the 40 percent evaluation assigned for lumbar strain with 
postoperative disc disease at L5-S1 was continued under 
Diagnostic Code 5243.  

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for rating 
diseases and injuries of the spine, based largely on limitation 
or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed above has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior to 
its effective date.  As of those effective dates, the Board must 
apply whichever version of the rating criteria is more favorable 
to the Veteran.

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating is assigned for moderate limitation 
of motion, and a maximum schedular rating of 40 percent is 
assigned for severe limitation of motion.

Under Diagnostic Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 percent is 
awarded when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If there 
is lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, a 20 percent evaluation is in order.  A 
maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The amended version of the rating criteria provides as follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2) provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  A 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

The Veteran was afforded a VA examination in November 2007 and 
while a remand is not required merely because of the passage of 
time since an otherwise adequate examination, in this case, 
private inpatient records, dated from April 2010 to May 2010, 
reflect that he underwent a lumbar spine fusion, and the Veteran 
indicated that he would be undergoing further treatment, private 
and/or VA, after the post-surgical changes were static.  
Transcript at 14-15 (2010).  The Board notes that testimony at 
the hearing was to the effect that due to the back disability, 
the Veteran is essentially incapacitated much of the time, has 
physician prescribed bed rest for three to four months every 
year, has bowel and bladder dysfunction, and is unemployable.  
Transcript at 10-13 (2010).  Thus, the Veteran should be afforded 
a VA examination to determine the degree of impairment due to the 
service-connected lumbar strain with postoperative disc disease 
at L5 to S1.

As noted above, the Veteran's hearing testimony in November 2007 
raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record.  In this case, the appellant's testimony raised a claim 
for TDIU; therefore, the issue is raised by the record.  As such, 
the issue is properly before the Board.  A review of the record 
shows that further development is needed to properly adjudicate 
the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all 
service treatment records that have not been 
obtained, as well as the relevant dependent 
treatment records identified at the hearing, 
from the appropriate sources.  All efforts in 
this regard should be documented in the 
claims file and all records obtained should 
be associated with the claims file.  

2.  The AOJ should obtain all relevant up-to-
date VA treatment records.  All records 
obtained should be associated with the claims 
file.

3.  The AOJ should attempt to obtain up-to-
date relevant private treatment records.  All 
records obtained should be associated with 
the claims file.  

4.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination of the low back.  
The examiner's attention should be directed 
to this remand and the claims file should be 
made available for review in conjunction with 
the examination.  All necessary tests should 
be accomplished.  The AOJ should request that 
the examiner provide an opinion expressed in 
terms of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that any identified left 
knee disorder or left shoulder disorder is 
related to in-service disease or injury or 
due to, caused by or aggravated by (permanent 
increase in severity beyond the normal 
progression) service-connected disability, to 
include the lumbar strain with postoperative 
disc disease at L5-S1, or otherwise related 
to service.  In addition, the examiner should 
provide an opinion as to the degree of 
impairment due to service-connected lumbar 
strain with postoperative disc disease at L5-
S1, to include an opinion as to any impact on 
employability, and particularly whether the 
Veteran is precluded from obtaining and 
maintaining substantially gainful employment 
due to service-connected disability.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date of any increase should be reported, to 
the extent possible.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions provided.

5.  The AOJ should review all development for 
compliance with this remand and review all 
opinions obtained for adequacy.  Any 
necessary action or further development in 
that regard should be accomplished.  The 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  The 
case should be returned to the Board for 
further appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

